Citation Nr: 1545927	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  10-31 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to July 15, 2010 and in excess of 50 percent from September 1, 2011 for right total hip arthroplasty, previously rated as right hip osteoarthritis.

2.  Entitlement to a rating in excess of 10 percent prior to February 2, 2012 and in excess of 50 percent from April 1, 2013 for residuals of left hip replacement, previously rated as left hip osteoarthritis.

3.  Entitlement to a rating in excess of 10 percent for right hallux valgus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active service from February 1979 to June 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The RO decision continued previously assigned disability ratings of 10 percent each for osteoarthritis of the right and left hip and awarded a temporary total evaluation for right hallux valgus for convalescence following surgery effective November 17, 2006 and assigned a 10 percent rating effective February 1, 2007.  The Veteran disagreed with the 10 percent ratings assigned for each disability.

Subsequent ratings decisions awarded temporary total ratings for convalescence following right and left hip surgeries and assigned 30 percent ratings for each hip disability effective September 1, 2011 and April 1 2013, respectively, following the periods of convalescence.  Thereafter, a January 2015 rating decision increased the assigned ratings for the right and left hip disabilities to 50 percent each, effective September 1, 2011 and April 1, 2013, respectively.  The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issues of entitlement to increased ratings for right and left hip disabilities remain in appellate status.






FINDING OF FACT

On May 29, 2015, prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal of the issue of entitlement to increased ratings for right and left hip and right hallux valgus disabilities.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to increased ratings for right and left hip and right hallux valgus disabilities are met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran was seeking higher ratings for his right and left hip and right hallux valgus disabilities.  The appeal was certified to the Board on March 23, 2015.  In correspondence received on May 29, 2015, the Veteran stated that he wished "to cancel all appeals that are of record....Please conclude and finalize any claim that I have remain pending [sic].  I have not filed an appeal, [sic] please close all pending issues of record."  In correspondence received on October 20, 2015, the Veteran's representative related that the Veteran had confirmed through telephone contact his satisfaction with the recent actions by the agency of original jurisdiction (AOJ) and his desire to discontinue his pending appeals, as indicated in the May 2015 correspondence.   Hence, there remain no allegations of errors of fact or law for appellate consideration regarding the issue of entitlement to higher disability ratings for the right and left hip and right hallux valgus disabilities.  38 C.F.R. 
§ 20.204.  Thus, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to a rating in excess of 10 percent prior to July 15, 2010 and in excess of 50 percent from September 1, 2011 for right total hip arthroplasty, previously rated as right hip osteoarthritis, is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 10 percent prior to February 2, 2012 and in excess of 50 percent from April 1, 2013 for residuals of left hip replacement, previously rated as left hip osteoarthritis, is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 10 percent for right hallux valgus is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


